DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/01/2019, 01/17/2020, 01/04/2021, and 08/13/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8-10, 13-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillies et al. (2008/0316580), hereinafter Gillies.
Regarding claim 1, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027) comprising a conductive fiber (12, inner conductor) (paragraph 0027), a layer of electro-optic medium (16, electro-optic medium) on the conductive fiber (12, inner conductor) (paragraph 0027), and a conductor (20, external conductor) on the layer of electro-optic medium (16, electro-optic medium) (paragraph 0027).
Regarding claim 3, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein the conductive fiber comprises a conductive metal (copper wire) (paragraph 0035).
Regarding claim 5, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein the electro-optic medium (16, electro-optic medium) comprises a binder and a plurality of microcapsules (16, capsules) containing a plurality of electrophoretic particles (24 and 26, white and black particles) dispersed in a fluid (paragraph 0030 discloses that the particles flow which implies some type of liquid/fluid).
Regarding claim 6, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein the electro-optic medium (16, electro-optic medium) forms an annular coating (conducting polymer) about the outer surface of the conductive fiber (12, inner conductor) (paragraph 0027). 
Regarding claim 8, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), further comprising a light-transmissive semi- conductive polymeric layer (18, photoconductor) on an outer surface of the electro-optic medium (16, electro-optic medium) (paragraph 0027).
Regarding claim 9, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein at least a portion of the light- transmissive semi-conductive polymeric layer (18, photoconductor with coating) is between the conductor and the electro-optic medium (16, electro-optic medium) (paragraphs 0027 and 0033 and figure 1).
Regarding claim 10, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein the light-transmissive semi- conductive polymeric layer forms an annular coating about the outer surface of the electro-optic medium (paragraph 0027).
Regarding claim 13, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein the light-transmissive semi- conductive polymeric layer further comprises a dopant selected from the group consisting of tetrabutylammonium hexafluorophosphate, 1-butyl-3- methylimidazolium hexafluorophosphate, and combinations thereof (paragraph 0035 discloses polyamide).
Regarding claim 14, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein the conductor comprises a conductive wire configured as a coil wrapped around the layer of electro-optic medium (paragraph 0027 discloses concentric circles).
Regarding claim 15, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), further comprising a layer of a light- transmissive protective coating, wherein the layer of electro-optic medium is between the layer of the light-transmissive protective coating and the conductive fiber figure 2).
Regarding claim 16, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein the light-transmissive protective coating comprises a material selected from the group consisting of polyvinyl alcohol, gelatin, polyurethane, acrylates, urethane acrylate co-polymers, and blends thereof (paragraphs 0027 and 0035).
Regarding claim 17, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein the conductor comprises a light- transmissive layer of conductive material (paragraph 0035).
Regarding claim 19, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein the light-transmissive conductive material forms an annular coating about the outer surface of the electro-optic medium (paragraph 0035).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 4, 7, 11, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (2008/0316580), hereinafter Gillies as applied to claim 1 above, and further in view of Butterfield et al. (2008/0156657), hereinafter Butterfield.
Regarding claim 2, Gillies discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gillies fails to disclose wherein the conductive fiber has a length and a thickness and a ratio of the length to the thickness of the conductive fiber is greater than or equal to 100.
Butterfield discloses wherein the conductive fiber has a length (5mm – 1000 mm) and a thickness (5µm – 1000 µm) and a ratio of the length to the thickness of the conductive fiber is greater than or equal to 100 (paragraph 0104; Examiner notes 5-1000/5-1000; for example 1000/5 = 200).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gillies with the length and thickness of the conductive fiber Butterfield for the purpose using a conductive fiber disposed in polyurethane. 
Regarding claim 4, Gillies discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gillies fails to disclose wherein the conductive fiber has a thickness greater than or equal to 20 microns and less than or equal to 250 microns.
Butterfield discloses wherein the conductive fiber has a thickness greater than or equal to 20 microns and less than or equal to 250 microns (paragraph 0104).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gillies with the length and thickness of the conductive fiber Butterfield for the purpose using a conductive fiber disposed in polyurethane.
Regarding claim 7, Gillies discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gillies fails to disclose wherein the annular coating has a thickness greater than or equal to 10 microns and less than or equal to 250 microns.
Butterfield disclose wherein the annular coating has a thickness greater than or equal to 10 microns and less than or equal to 250 microns (paragraph 0104).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gillies with the length and thickness of the conductive fiber Butterfield for the purpose using a conductive fiber disposed in polyurethane.
Regarding claim 11, Gillies discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gillies fails to disclose wherein the annular coating has a thickness greater than or equal to 5 microns and less than or equal to 200 microns.
Butterfield discloses wherein the annular coating has a thickness greater than or equal to 5 microns and less than or equal to 200 microns (paragraph 0104).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gillies with the length and thickness of the conductive fiber Butterfield for the purpose using a conductive fiber disposed in polyurethane.
Regarding claim 18, Gillies discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gillies fails to disclose wherein the conductive material is selected from the group consisting of ITO, PEDOT:PSS, carbon nanotubes, graphene, and composite electrodes, and combinations thereof.
Butterfield disclose wherein the conductive material is selected from the group consisting of ITO, PEDOT:PSS, carbon nanotubes, graphene, and composite electrodes, and combinations thereof (paragraph 0105).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gillies with the conductive material Butterfield for the purpose intrinsic conductive properties.
Regarding claim 20, Gillies discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gillies fails to disclose further comprising a layer of dielectric material between the conductive fiber and the conductor.
Butterfield discloses further comprising a layer of dielectric material between the conductive fiber and the conductor (paragraph 0102).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gillies with the conductive material Butterfield for the purpose intrinsic conductive properties.
Regarding claim 21, Gillies discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gillies fails to disclose wherein the layer of dielectric material forms an annular coating about the outer surface of the conductive fiber.
Butterfield discloses wherein the layer of dielectric material forms an annular coating about the outer surface of the conductive fiber.
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gillies with the dielectric material Butterfield for the purpose of insulation.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gillies et al. (2008/0316580), hereinafter Gillies as applied to claim 1 above, and further in view of Butterfield et al. (2008/0156657), hereinafter Butterfield.
Regarding claim 12, Gillies discloses in figure 1, an electro-optic fiber (10, fibre) (paragraph 0027), wherein the light-transmissive semi- conductive polymeric layer comprises at least one of a polyurethane, a polyacrylate, a poly(meth)acrylate, polyvinyl alcohol, ionically modified polyvinyl alcohol, gelatin, and polyvinyl pyrrolidone (paragraph 0049).
Butterfield discloses wherein the light-transmissive semi- conductive polymeric layer comprises at least one of a polyurethane, a polyacrylate, a poly(meth)acrylate, polyvinyl alcohol, ionically modified polyvinyl alcohol, gelatin, and polyvinyl pyrrolidone (paragraphs 0102 and 0104).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gillies with the length and thickness of the conductive fiber Butterfield for the purpose using a conductive fiber disposed in polyurethane. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872